NUMBERS 13-09-00357-CR AND 13-09-00358-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


JOSEPH CHRISTIAN BRASHER,                                               Appellant,

                                         v.
THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 156th District Court
                          of Bee County, Texas.



                        MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      Appellant, Joseph Christian Brasher, perfected separate appeals from judgments

entered by the 156th District Court of Bee County, Texas in trial court cause numbers

B-08-2203-0-CR-B and B-08-2204-0-CR-B. Counsel for appellant has now filed a motion

to permanently abate these appeals based on the death of appellant, Joseph Christian
Brasher. According to counsel’s motion, appellant died after the appeal was perfected, but

before this Court issued its mandate. See TEX . R. APP. P. 7.1(a)(2).

      We grant counsel's motion, and, in accordance with Texas Rule of Appellate

Procedure 7.1(a)(2), we hereby order these appeals permanently ABATED.



                                                              PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the 21st
day of December, 2009.




                                            2